Case 5:16-cv-10444-JEL-MKM ECF No. 857, PageID.23159 Filed 05/15/19 Page 1 of 3




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


  In re Flint Water Cases.               Judith E. Levy
                                         United States District Judge
  ________________________________/

  This Order Relates To:

  Carthan v. Snyder
  Case No. 16-10444

  ________________________________/

     ORDER GRANTING VEOLIA’S MOTION TO AMEND THE
      COURT’S APRIL 1, 2019 OPINION AND ORDER [813]

       On August 1, 2018, the Court granted in part and denied in part

 defendants’ motions to dismiss the then operative complaint. 329 F.

 Supp. 3d 369, 424–25 (E.D. Mich. 2018). As a part of that decision, the

 Court dismissed the claims of several named plaintiffs against defendant

 Veolia. Id. at 424–25. This included the claims of plaintiffs Rhonda Kelso

 and her daughter K.E.K., and Amber Brown and her daughter K.L.D. Id.

 The Court rejected Veolia’s request to have the claims of other named

 plaintiffs also dismissed. Id.

       The Court later vacated its August 1 decision to consider plaintiffs’

 motion for leave to amend the complaint. (Dkt. 670.) On April 1, 2019,
Case 5:16-cv-10444-JEL-MKM ECF No. 857, PageID.23160 Filed 05/15/19 Page 2 of 3




 the Court granted in part and denied in part this motion, adopted the

 amended complaint, and granted in part and denied in part defendants’

 motions to dismiss it. (Dkt. 798.) The Court again dismissed the claims

 of Amber Brown and her daughter K.L.D. against defendant Veolia. (Id.

 at 110–11.) However, the Court did not dismiss the claims of any other

 named plaintiff. (Id.)

       As Veolia now points out (Dkt. 813), the April 1 decision incorrectly

 stated that “[i]n its vacated August 1, 2018 opinion and order, the Court

 rejected all but one of Veolia’s requested dismissals.” (Dkt. 798 at 110.)

 As just explained, the Court actually granted several of Veolia’s requests

 to dismiss in its August 1 decision, including the claims of Rhonda Kelso

 and her daughter K.E.K., and Amber Brown and her daughter K.L.D. 329

 F. Supp. 3d at 424–25. To the extent it makes a difference, the Court

 corrects this oversight pursuant to Fed. R. Civ. P. 60(a). Accordingly,

 Veolia’s motion to amend the Court’s April 1, 2019 opinion and order

 (Dkt. 813) is GRANTED. The Court’s ultimate holding—only dismissing




                                      2
Case 5:16-cv-10444-JEL-MKM ECF No. 857, PageID.23161 Filed 05/15/19 Page 3 of 3




 the claims of Amber Brown and her daughter K.L.D against Veolia—

 remains unaffected.



 Dated: May 15, 2019                      s/Judith E. Levy
      Ann Arbor, Michigan                 JUDITH E. LEVY
                                          United States District Judge




                                      3
